      Case 6:21-cv-00016 Document 23 Filed on 05/10/21 in TXSD Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            VICTORIA DIVISION



 STATE OF TEXAS; STATE OF                   :    No. 6:21-cv-16
 LOUISIANA                                  :
                  Plaintiffs                :
                                            :
 v.                                         :
                                            :
 The UNITED STATES OF AMERICA, ET.          :
 AL.                                        :
                                            :
                     Defendants             :

          MOTION FOR LEAVE TO FILE AMICUS BRIEF IN SUPPORT
           OF THE STATE OF TEXAS AND STATE OF LOUISIANA


       The Advocates for Victims of Illegal Alien Crime (“AVIAC”) respectfully

request this Court’s permission to file an amicus brief in support of the State of Texas’

and State of Louisiana’s motion for a preliminary injunction (ECF No. 18).

       Advocates for Victims of Illegal Alien Crime (“AVIAC”) is an advocacy

organization founded and led by individuals, including Texans, who have lost family

members because of crimes committed by illegal aliens. AVIAC’s mission is to be both

a source of support for such victims across the country and an advocate for policies

that will enforce the nation’s immigration laws and prevent government actors from

sheltering illegal aliens, particularly criminal aliens, from deportation. AVIAC

therefore takes an interest in the case at bar challenging government action that

frustrates the enforcement of immigration laws.

       “The extent, if any, to which an amicus curiae should be permitted to

participate in a pending action is solely within the broad discretion of the district
     Case 6:21-cv-00016 Document 23 Filed on 05/10/21 in TXSD Page 2 of 2




court.” Sierra Club v. Fed. Emergency Mgmt. Agency, 2007 WL 3472851, at *1 (S.D.

Tex. Nov. 14, 2007) AVIAC believes that its proposed amicus brief will assist this

Court in deciding the issues before it. The proposed amicus brief is attached, and

proposed amicus respectfully requests that this Court grant them leave to file it.

      AVIAC has received no objection from either plaintiff or defendant to the filing

of this motion.

Date: May 10, 2021

                                       Respectfully submitted,

                                       /s/ Walter S. Zimolong, Esq.
                                       Walter S. Zimolong, Esquire
                                       Southern District of Texas Bar No. 3633724
                                       wally@zimolonglaw.com
                                       353 West Lancaster Avenue, Suite 300
                                       Wayne, PA 19087
                                       (215) 665-0842

                                       /s/ Lorraine G. Woodwark, Esq.
                                       Lorraine G. Woodwark, Esquire
                                       Attorneys United for a Secure America
                                       (AUSA)
                                       25 Massachusetts Avenue NW, Ste 335
                                       Washington, D.C. 20001
                                       (202) 591-0962
                                       LWoodwark@IRLI.org

Counsel for Amicus Curiae, Advocates for Victims of Illegal Alien
